Citation Nr: 0718709	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for Parkinson's 
disease, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision which, in 
pertinent part, denied service connection for prostatitis and 
Parkinson's disease. 

The veteran also perfected issues of service connection for 
post traumatic stress disorder (PTSD) and depression.  Prior 
to certification of the appeal to the Board, the veteran 
withdrew the appeal for service connection for depression in 
a February 2006 letter.  The RO granted the claim for service 
connection for PTSD.  This grant satisfies the appeal in full 
and it shall not be further discussed.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The veteran testified before a Decision Review Officer at a 
January 2005 hearing at the RO.  A transcript has been 
associated with the file.

The issue of service connection for Parkinson's disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of prostatitis.

2.  There is no medical evidence relating the veteran's 
prostatitis to any disease, injury, or event in service.
CONCLUSION OF LAW

The veteran's prostatitis was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2002 fully satisfied the duty to 
notify provisions for the first three Pelegrini II elements.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., slip op. at 17.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The December 2002 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his prostatitis can be directly 
attributed to service.  Further examination or opinion is not 
needed on the prostatitis claim because, at a minimum, there 
is no persuasive and competent evidence that the claimed 
condition may be associated with the veteran's military 
service.  This is discussed in more detail below.

II. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has prostatitis as a result of 
his service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

There are certain diseases for which presumptive service 
connection is warranted when a veteran is exposed to an 
herbicide agent in service.  38 C.F.R. §§ 3.307, 3.308(e).  
However, prostatitis (unlike prostate cancer) is not a 
disease for which the law accords presumptive service 
connection.  38 C.F.R. § 3.309(e). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

There are numerous references of record to the veteran's 
history of prostatitis.  A diagnosis was offered in a 
September 2002 treatment note by a Dr. Patterson.  The Board 
concedes that the veteran has a current disability.  

The veteran testified before the Decision Review Officer that 
his urinary frequency, apparently his primary symptom of 
prostatitis, was first manifest during service.  The Board 
has reviewed the veteran's service medical records and can 
find no evidence that the veteran complained of, was treated 
for or diagnosed with prostatitis in service.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the veteran's testimony 
that his prostatitis began during service is entitled to no 
weight.  Without evidence that the veteran's prostatitis 
began in service, the claim must fail.  See Hickman, supra.

The sole medical opinion pertaining to whether prostatitis 
began during service indicates that it did not.  The veteran 
underwent a December 2002 VA genitourinary examination.  The 
examiner could not find clear evidence to support that the 
veteran's current urinary frequency was related to his 
service.  Further, prostatitis was not diagnosed.  As the 
December 2002 opinion indicates that the veteran's urinary 
problems were not related to service and there is no 
competent medical evidence linking any current prostatitis to 
service, the claim of service connection must fail.  See 
Hickman, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for prostatitis is denied.


REMAND

It is necessary to remand the claim for service connection 
for Parkinson's disease to ensure full and complete 
compliance with the duty-to-notify provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The U.S. 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The only letter sent to the veteran in December 2002 
concerned the veteran's other claims for service connection, 
but not his claim for Parkinson's disease.  Since the 
evidence needed to substantiate the veteran's other claims 
differs significantly than that needed to show entitlement to 
service connection for Parkinson's, the Board is constrained 
to remand the issue for compliance with the notice provisions 
contained in this law and to ensure the veteran has had full 
due process of law.  

In addition, given the insufficient evidence on file, the 
veteran should be afforded a VA examination to reconcile the 
etiology of any Parkinson's disease. 

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to his service 
connection claim.  The notice should also 
inform the veteran that he should provide 
VA with copies of any evidence relevant to 
his claim that he has in his possession.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  The veteran should also be afforded a 
VA examination with an individual with the 
appropriate expertise to determine whether 
the veteran has Parkinson's disease that 
is etiologically related to service, to 
include herbicide exposure.  The veteran's 
claims file must be made available to and 
be reviewed by the examiner.  The examiner 
should indicate in the report that the 
claims file was reviewed.

All tests and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.  
Based on the examination results, review 
of the veteran's pertinent medical 
history, and a review of records contained 
in the claims folder, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or more) that any 
current Parkinson's disease originated in 
service or within 1 year of discharge or 
is otherwise etiologically related to 
service to include herbicide exposure.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  Then, after giving the veteran and his 
representative opportunity to respond, the 
AMC should readjudicate the claim on the 
merits.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


